Case 1:20-cv-03097-GPG Document 1 Filed 10/14/20 USDC Colorado Page 1 of 5
                                                                 FILED
                                                        UNITED STATES DISTRICT COURT
                                                             DENVER, COLORADO
                                                               10/14/2020
                                                         JEFFREY P. COLWELL, CLERK
Case 1:20-cv-03097-GPG Document 1 Filed 10/14/20 USDC Colorado Page 2 of 5
Case 1:20-cv-03097-GPG Document 1 Filed 10/14/20 USDC Colorado Page 3 of 5
Case 1:20-cv-03097-GPG Document 1 Filed 10/14/20 USDC Colorado Page 4 of 5
Case 1:20-cv-03097-GPG Document 1 Filed 10/14/20 USDC Colorado Page 5 of 5
